
	
		I
		112th CONGRESS
		2d Session
		H. R. 6561
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2012
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on the
			 Judiciary and
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Education to make grants to
		  States to hire teachers and prevent layoffs, to direct the Secretary of
		  Homeland Security to make grants to hire firefighters and prevent layoffs, and
		  to direct the Attorney General to make grants to hire law enforcement officers
		  and prevent layoffs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Teachers and First Responders Back to
			 Work Act of 2012.
		ITEACHER
			 STABILIZATION
			101.Grants
			 AuthorizedSubject to the
			 availability of appropriations to carry out this title, the Secretary of
			 Education (referred to in this title as the Secretary) shall make
			 grants to States to prevent teacher layoffs and support the creation of
			 additional jobs in early childhood, elementary, and secondary public education
			 in the 2012–2013 and 2013–2014 school years.
			102.Allocation of
			 funds
				(a)Reservation of
			 fundsFrom the amount appropriated to carry out this title under
			 section 109, the Secretary—
					(1)shall reserve not
			 more than ½ of 1 percent to provide assistance to the
			 outlying areas on the basis of their respective needs, as determined by the
			 Secretary, for activities consistent with this title under such terms and
			 conditions as the Secretary may determine;
					(2)shall reserve not more than
			 ½ of 1 percent to provide assistance to the Secretary of
			 the Interior to carry out activities consistent with this title in schools
			 operated or funded by the Bureau of Indian Education; and
					(3)may reserve not
			 more than $2,000,000 for each of fiscal years 2012 and 2013 for administration
			 and oversight of this title, including program evaluation.
					(b)AllocationThe
			 Secretary shall determine an award amount for each State on the following
			 basis:
					(1)Of the amount that is 60 percent of the
			 remaining funds after reserving funds under subsection (a), the Secretary shall
			 allocate to each State an amount that bears the same ratio as the population of
			 individuals aged 5 through 17 living in the State to the population of such
			 individuals in all other States.
					(2)Of the amount that is 40 percent of the
			 remaining funds after reserving funds under subsection (a), the Secretary shall
			 allocate to each State an amount that bears the same ratio as the State’s total
			 population to the total population of all other States.
					(c)ReallocationIf
			 a State does not receive a grant under this title, the Secretary shall
			 reallocate such State’s grant allocation to States receiving grants under this
			 title using the formula described in subsection (b).
				103.State
			 application
				(a)ApplicationNot later than 30 days after the date of
			 enactment of this Act, a chief executive of a State seeking a grant under this
			 title shall submit an application to the Secretary in such manner, and
			 containing such information, as the Secretary may reasonably require, including
			 an assurance that the State will, for fiscal years 2012 and 2013—
					(1)maintain State
			 support for early childhood, elementary, and secondary education (in the
			 aggregate or on the basis of expenditure per pupil) at an amount that is not
			 less than the level of such support for fiscal year 2011; or
					(2)maintain State support for early childhood,
			 elementary, and secondary education (in the aggregate or on the basis of
			 expenditure per pupil) at a percentage of a State’s total expenditures for a
			 fiscal year that is equal to or greater than the percentage that the State
			 provided for fiscal year 2011.
					(b)LetterNot later than 30 days after the date of
			 enactment of this Act, a chief executive of a State desiring not to receive a
			 grant under this title shall submit a letter to the Secretary that includes an
			 explanation of such chief executive’s desire not to receive such funds and such
			 additional information as the Secretary may require.
				(c)WaiverThe
			 Secretary may waive the requirement that a State provide an assurance in
			 subsection (a) (1) or (2) with regard to any State if the Secretary determines
			 that a waiver would be equitable due to—
					(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
					(2)a
			 precipitous decline in the financial resources of the State, as determined by
			 the Secretary.
					104.State
			 grants
				(a)ReservationEach
			 State receiving a grant under this title shall reserve—
					(1)not more than 10
			 percent of the grant funds for awards to State-funded early learning programs;
			 and
					(2)not more than 2
			 percent of the grant funds for the administrative costs of carrying out its
			 responsibilities under this title.
					(b)Subgrants to
			 local educational agencies
					(1)In
			 generalA State that receives
			 a grant under this title shall, after reserving any funds under subsection (a),
			 use the remaining grant funds for awards to local educational agencies for the
			 support of early childhood, elementary, and secondary public education.
					(2)AllocationA State that receives a grant under this
			 title shall distribute the remaining grant funds described in paragraph (1)
			 through subgrants on the following basis:
						(A)Of the amount that is 60 percent of such
			 remaining grant funds, the State shall allocate to each local educational
			 agency an amount that bears the same ratio as the local educational agency’s
			 enrollment to the enrollment for all other local educational agencies in the
			 State.
						(B)Of the amount that is 40 percent of such
			 remaining grant funds, the State shall allocate to each local educational
			 agency an amount that bears the same ratio as the funds that the local
			 educational agency received under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for fiscal year 2011
			 to the funds that all other local educational agencies in the State receive
			 under such Act.
						(3)TimingA State that receives a grant under this
			 title shall make subgrants available to local educational agencies not later
			 than 100 days after receiving a grant under this title.
					(c)ProhibitionsA State that receives a grant under this
			 title may not use the grant funds to directly or indirectly—
					(1)establish,
			 restore, or supplement a rainy-day fund;
					(2)supplant State
			 funds in a manner that has the effect of establishing, restoring, or
			 sup­ple­ment­ing a rainy-day fund;
					(3)reduce or retire
			 debt obligations incurred by the State; or
					(4)supplant State
			 funds in a manner that has the effect of reducing or retiring debt obligations
			 incurred by the State.
					105.Local
			 educational agency subgrants
				(a)Uses of
			 FundsA local educational
			 agency that receives a subgrant under this title shall use the subgrant funds
			 only to pay compensation, benefits, and other expenses necessary to retain
			 existing employees, recall or rehire former employees, or hire new employees to
			 provide early childhood, elementary, or secondary educational and related
			 services.
				(b)TimingA local educational agency that receives a
			 subgrant under this title shall obligate such funds not later than September
			 30, 2014.
				106.Early learning
			 programs
				(a)Uses of
			 fundsA State-funded early
			 learning program that receives funds under this title shall use those funds
			 only for compensation, benefits, and other expenses necessary to retain early
			 childhood educators, recall or rehire former early childhood educators, or hire
			 new early childhood educators to provide early learning services.
				(b)TimingA State-funded early learning program that
			 receives funds under this title shall obligate those funds not later than
			 September 30, 2014.
				107.ReportingNot later than September 30 of 2013 and
			 2014, a State that receives a grant under this title shall submit a report to
			 the Secretary that contains—
				(1)a description of how the State expended or
			 obligated funds received under this title; and
				(2)an estimate of the number of jobs that the
			 State supported using funds received under this title.
				108.DefinitionsExcept as otherwise provided, in this
			 title:
				(1)The terms
			 local educational agency, outlying area, and
			 State educational agency have the meanings given those terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
				(2)The term State means each of
			 the 50 States, the District of Columbia, and the Commonwealth of Puerto
			 Rico.
				(3)The term
			 State-funded early learning program means a program that provides
			 educational services to children from birth to kindergarten entry and receives
			 funding from the State other than funds received under this title.
				109.Authorization
			 of appropriationsFor each of
			 fiscal years 2012 and 2013, there is authorized to be appropriated
			 $30,000,000,000 to carry out the grant program under this title.
			IIFIRST RESPONDER
			 STABILIZATION
			201.PurposeThe purpose of this title is to provide
			 funds to States and localities to prevent layoffs of, and support the creation
			 of additional jobs for, law enforcement officers and firefighters.
			202.Firefighter
			 grant program
				(a)Grants
			 authorizedSubject to the
			 availability of appropriations to carry out this title, the Secretary of
			 Homeland Security shall make competitive grants to hire, rehire, and retain
			 firefighters pursuant to section 34 of the Federal Fire Prevention and Control
			 Act of 1974 (15 U.S.C. 2229a) and to maintain resources for fire departments.
			 In making such grants, the Secretary may waive the requirements in subsections
			 (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4)(A) of section 34 of
			 such Act.
				(b)Authorization of
			 appropriationsIn addition to
			 funds otherwise appropriated for grants under section 34 of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229a), there is authorized to be
			 appropriated $1,000,000,000 to carry out this section for each of fiscal years
			 2012 and 2013, of which the Secretary of Homeland Security shall reserve an
			 amount not to exceed $2,000,000 for each such fiscal year to carry out the
			 administrative costs of this section.
				203.Law enforcement
			 officer grant program
				(a)Police
			 OfficersSubject to the
			 availability of appropriations to carry out this title, the Attorney General
			 shall make competitive grants to hire, rehire, and retain career law
			 enforcement officers pursuant to section 1701 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796dd). Grants awarded under this section
			 shall not be subject to subsections (g) or (i) of section 1701 or to section
			 1704 of such Act (42 U.S.C. 3796dd; 42 U.S.C. 3796dd–3).
				(b)Authorization of
			 AppropriationsIn addition to
			 funds otherwise appropriated for grants under section 1701 of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd), there is authorized to
			 be appropriated $4,000,000,000 to carry out this section for each of fiscal
			 years 2012 and 2013, of which the Attorney General shall reserve an amount not
			 greater than $8,000,000 for each such fiscal year to carry out the
			 administrative costs of this section.
				
